CHARLES A. CARROLL, Circuit Judge.
This is an appeal from a conviction and judgment of the municipal court of the city of Miami, which found the appellant *15to be guilty of a charge of driving a ear under the influence of liquor and reckless driving and causing an accident.
The appeal is limited to the first of these, the charge of drunken driving, and the contention made is that the record does not support the conviction for driving under the influence of liquor. In support of that, it was contended by counsel for appellant that guilt was not established beyond a reasonable doubt, principally in that the result of the drunkometer test was uncorroborated. It was further contended that any corroboration which the record revealed was not sufficient, and that definite and strong corroboration is required before a person should be convicted on the basis of a drunkometer test result.
After hearing argument of counsel and examining the record, this court is of the opinion that appellant’s contentions, as set out above, are well taken, and that part of the conviction and judgment which relates to driving a motor vehicle under the influence of intoxicating liquor should be and is hereby reversed .